     Case 5:06-cv-00055-GW-PJW Document 2944 Filed 04/01/21 Page 1 of 1 Page ID
                                    #:148522

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
 Case No.          EDCV 06-55-GW-PJWx                                            Date      April 1, 2021
 Title             United States of America, et al. v. J-M Manufacturing Company, Inc.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       Elizabeth J. Sher                                     David M. Bernick
                        Kirk Dillman                                           Paul S. Chan
                        Eric R. Havian
                        Harry Litman
                          Ellen Head
                       Peter Broadbent
                       Susan K. Stewart
 PROCEEDINGS:                 HEARING ON PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES


Court hears further argument. For reasons stated on the record, the hearing is continued to April 12,
2021 at 11:00 a.m. The parties are to file a joint scheduling report by noon on April 7, 2021.




                                                                                           1       :       30
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
